          Case 4:20-cr-00288-DPM Document 15 Filed 10/06/20 Page 1 of 3

                                                                                   EAsJ~~s~'~J2Rr
                                                                                         , TR1c7 ARK
                                                                                                    ANSAS
                                                                                       DC O6 2020
                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION                                                K,CLERK
                                                                                                   OE:p CLE:RK



UNITED STATES OF AMERICA                      )       No. 4:20CR00~<g'g    tfJV\
                                              )
V.                                            )       18 U.S.C. § 371
                                              )       18 U.S.C. § 844(t)(l)
MUJERA BENJAMIN LUNGAHO                       )       18 U.S.C. § 924(c)(l)(B)

                                          INDICTMENT

       THE GRAND JURY CHARGES THAT:

                                          COUNT ONE

                            THE CONSPIRACY AND ITS OBJECTS

       From in or about August 2020, and continuing through September 3, 2020, in the Eastern

District of Arkansas and elsewhere, the defendant,

                               MUJERA BENJAMIN LUNGAHO,

did knowingly conspire and agree with other persons, known and unknown to the Grand Jury, to

commit an offense against the United States, that offense being the Malicious Destruction or

Damage by Fire of a Vehicle of an Organization Receiving Federal Financial Assistance, in

violation of Title 18, United States Code, Section 844(t)(l).

                       MANNER AND MEANS OF THE CONSPIRACY

       It was part of the conspiracy that, in or about August and September 2020, the defendant,

MUJERA BENJAMIN LUNGAHO, and other persons unknown to the Grand Jury, conspired and

agreed to use fire to damage and destroy a police vehicle known as Unit 1801, which vehicle was

owned and possessed by the City of North Little Rock Police Department, an organization

receiving Federal financial assistance.
         Case 4:20-cr-00288-DPM Document 15 Filed 10/06/20 Page 2 of 3



                                       OVERT ACTS

       On or about September 3, 2020, in furtherance of the conspiracy and in order to achieve

the objects of the conspiracy, defendant, MUJERA BENJAMIN LUNGAHO, and other persons

unknown to the grand jury, committed the following overt acts:

        I.     A person unknown to the Grand Jury cut the chain-link fence at the North Little

Rock Police Department Rose City Substation located at 4609 East Broadway in North Little

Rock, Arkansas.

       2.      A person unknown to the Grand Jury broke the window of Unit 1801.

       3.      A person unknown to the Grand Jury ignited a Molotov cocktail-type improvised

incendiary device inside Unit 1801.

      All in violation of Title 18, United States Code, Section 371

                                           COUNT TWO

       On or about September 3, 2020, in the Eastern District of Arkansas, the defendant,

                                MUJERA BENJAMIN LUNGAHO,

and other persons unknown to the grand jury, maliciously damaged and destroyed, and caused

to be damaged and destroyed, by means of fire, and maliciously attempted to damage and destroy

by means of fire, a vehicle, namely, a police vehicle known as Unit 1801, which vehicle was

owned and possessed by the City of North Little Rock, an organization receiving federal

financial assistance.

       All in violation of Title 18, United States Code, Sections 2 and 844(f)(l ).

                                         COUNT THREE

      On or about September 3, 2020, in the Eastern District of Arkansas, the defendant,

                             MUJERO BENJAMIN LUNGAHO,

did knowingly carry and use a firearm, that is, a Molotov cocktail-type improvised incendiary
         Case 4:20-cr-00288-DPM Document 15 Filed 10/06/20 Page 3 of 3



device, during and in relation to, a crime of violence for which he may be prosecuted in a court of

the United States, that is a violation of Title 18, United States Code, Section 844(f)(l) as charged

in Count Two of this Indictment.

       All in violation of Title 18, United States Code, Section 924(c)(l)(B).

                     [END OF TEXT. SIGNATURE PAGE ATTACHED.]
